DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06/28/21 has been entered. Claim 14 has been amended. Claims 12, 14, 15, 20, and 39-42 are addressed in the following office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 41, applicant’s original disclosure fails to divulge the method step of “applying suction to said excision device in order to pull the tissue tract into close apposition thereto”. Hence, the limitation is considered new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 15, 20, 39, 40, and 42, are rejected under 35 U.S.C. 103 as being unpatentable over Boyle, JR. (US 2009/0054805) in view of Kvavle et al. (US 4,007,732), both are cited in previous office action.
Regarding claim 12, an invention relating to biopsy devices, Boyle discloses (Figs. 14A-15F) a method of excising a nodule within a lung of a patient (Par. 0097), comprising anchoring a catch wire (81) from the nodule [i.e. when the needle is removed, leaving the catch wire intact in the tract to the treble hook now just beyond the target tissue (Par. 0096)], tensioning the catch wire through a tissue tract extending between the nodule and an opening in a body wall [i.e. pulling the snare shaft to engage the treble hook to the target tissue (Fig. 15C; Par. 0096)], and advancing an excision device [i.e. a sheath that has a distal end that can core (Par. 0097)] along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire [i.e. the tension applied when shaft is pulled to engage the treble hook  to the target tissue (Par. 0096)]. However, Boyle fails to explicitly disclose the method step of advancing and rotating excision device along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire.
In the same field of endeavor, which is biopsy devices, Kvavle teaches the method step of advancing and rotating excision device along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire (Col. 2, lines 54-68 & Col. 3, lines 1-7).

Regarding claim 14, Boyle, as modified by Kvavle, discloses the method of claim 12. Boyle further discloses the excision device comprising a hollow sleeve having a circumferential cutting edge, and advancing the excision device until the nodule is disposed within the excision device, and thereafter withdrawing the excision device (Par. 0097).
Regarding claim 15, Boyle, as modified by Kvavle, discloses the method of claim 14. Boyle discloses further comprising simultaneously withdrawing the catch wire and the excision device until they emerge from the opening in the body wall, the catch wire being anchored from the nodule via a tissue anchor (82; Fig. 14A) engaged against the nodule at a side opposite the body-wall opening (Par. 0096-0097).
Regarding claim 20, Boyle, as modified by Kvavle, discloses the method of claim 12. Boyle discloses further comprising making a slice in tissue surrounding the target tissue via a cutting edge of the excision device and advancing the excision device over the target tissue through the slice until the target tissue is located within the excision device (Par. 0096-0097).
Regarding claim 40, Boyle, as modified by Kvavle, discloses the method of claim 12. Boyle further discloses wherein the excision device includes a central bore through which the catch wire passes in order to guide the excision device through the tissue tract to the target tissue (Par. 0096).
Regarding claim 42, Boyle, as modified by Kvavle, discloses the method of claim 12. Boyle discloses further comprising sealing the tissue tract (Par. 0097).
[claim 12] a method of excising a nodule within a lung of a patient (Par. 0083), comprising anchoring a catch wire (76) from the nodule, tensioning the catch wire through a tissue tract extending between the nodule and an opening in a body wall, and advancing an excision device (72) along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire (Par. 0076); and [claim 39] further comprising insertion of a working port (6/71) through an intercostal space through a chest wall of the patient to provide access to a pleural cavity of the patient (Par. 0051 & 0076), the excision device being advanced through the working port along the catch wire (Par. 0074). However, Boyle fails to explicitly disclose [claim 12] the method step of advancing and rotating excision device along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire.
Kvavle teaches the method step of advancing and rotating excision device along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire (Col. 2, lines 54-68 & Col. 3, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyle to have the method step of advancing and rotating excision device along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire. Doing so would provide passage for biopsy tool and thus avoid unnecessary damage to surface tissue, and applies a light tension to the wire to guide the tool and stabilize the specimen to be cut (Col. 2, lines 55-60), as taught by Kvavle.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle, in view of Kvavle, as applied to claim 12 above, and further in view of Krolik et al. (US 2010/0036312), cited in previous office action.

In an analogous art, which is surgical snare instruments, Krolik teaches (Figs. 3A) applying suction to a catheter (20) in order to pull the tissue tract into close apposition thereto (Par. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyle, in view of Kvavle, to have the method step of applying suction to said excision device in order to pull the tissue tract into close apposition thereto. Doing so would maintain the material adjacent the distal end of the catheter [i.e. excision device] to prevent migration of the material during subsequent steps of the procedure (Par. 0057), as taught by Krolik.
Response to Arguments
Applicant's arguments filed 06/28/21 have been fully considered but they are not persuasive.
Applicant argues that their original disclosure provides support for claim 41. Specifically, applicant cites to the specification’s disclosure of an embodiment where, after a catch wire 156 is anchored from behind a target tissue via a tissue anchor, a suction catheter is advanced over the catch wire. Page 39, lines 7-27 and FIG. 38. The resulting vacuum drawn through apertures of the suction catheter maintains a negative pressure within the chest to keep the lungs fully expanded during an operation, “and further pulls the lung tract down toward the suction catheter.” Id. at lines 18-21. The specification then discloses that the remaining steps of the method, including excision of the target tissue with the excision device, are performed while vacuum is maintained within the tissue tract. Id. at lines 24-27. Hence, suction would be applied to the excision device in order to pull the tissue tract into close apposition thereto. Examiner respectfully disagrees.

Concerning claim 12, applicant argues prior art reference Boyle Jr. does not disclose each of the features asserted by the Office Action, and the Office Action has not provided an appropriate motivation or rationale to combine those references not derived from the application itself. Examiner respectfully disagrees. 
Boyle Jr. discloses pulling a snare shaft to engage a treble hook to a target tissue and then passing a sheath over the snare shaft and target tissue (Par. 0096), and further details a sheath that has a distal end that can core out the target tissue (Par. 0097). In the alternative, examiner cites to prior art reference Kvavle, which is form the same field of endeavor as Boyle Jr. Kvavle teaches the method step of advancing and rotating excision device along the catch wire to excise the target tissue against a counterforce applied by tensioning the catch wire (Col. 2, lines 54-68 & Col. 3, lines 1-7), because doing so would provide passage for biopsy tool and thus avoid unnecessary damage to surface tissue, and applies a light tension to the wire to guide the tool and stabilize the specimen to be cut (Col. 2, lines 55-60).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ERICH G HERBERMANN/               Primary Examiner, Art Unit 3771